HIGGINBOTHAM, J.
In this medical malpractice case, plaintiffs, Mr. Milton Lee Harris and his wife, Mrs. Lisa Harris, contend that the trial court erred in holding that all of their claims against defendant, Dr. Stephen M. Breaud, other than the claims related to the medical procedure performed on December 29, 2009, were prescribed.
Because the issues in this appeal and the related appeal, Harris v. Breaud 2017-0421 (La. App. 1st Cir. 22/27/8), 243 So.3d 572, 2018 WL 1059604 ( Harris , 0421 ), decided this same date were included in a single judgment pursuant to a rule to show cause issued by this court, we addressed the assignment of error laid out in this appeal by the Harrises in Harris , 0421. In Harris , 0421, we concluded that the trial court properly granted Dr. Breaud's peremptory exception raising the objection of prescription. Consequently, for the same reasons expressed in our opinion in the related Harris , 0421 appeal, we hereby affirm via summary opinion in accordance with Uniform Rules-Courts of Appeal, Rule 2-16.2, the granting by the trial court of Dr. Breaud's peremptory exception raising the objection of prescription. All costs of this appeal are assessed against plaintiffs, *623Mr. Milton Lee Harris and Mrs. Lisa Harris.
AFFIRMED.